The writ of error brings for review judgment in favor of the plaintiff in a suit for damages resulting from an automobile collision.
It is the contention of the plaintiff in error that under *Page 689 
conditions disclosed by the record the plaintiff in the court below was shown as a matter of law to be guilty of contributory negligence which barred her recovery.
We have carefully considered the testimony as disclosed in the bill of exceptions and reach the conclusion that the court did not commit reversible error in denying defendant's motion for directed verdict. The case was allowed to go to the jury with proper instructions. A consideration of the entire record discloses no reversible error.
The judgment is affirmed.
TERRELL, C. J., BUFORD, THOMAS and ADAMS, J. J., concur.